Case 2:17-cv-00495-WCB-RSP Document 116 Filed 01/09/19 Page 1 of 3 PageID #: 4698




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


  CYWEE GROUP LTD.,                                §
                                                   §
          Plaintiff,                               §
                                                   §
          v.                                       §
                                                   §
                                                              Case No. 2:17-CV-0495-WCB-RSP
  HUAWEI TECHNOLOGIES CO., INC., ET                §
  AL.                                              §
                                                   §
          Defendants.                              §
                                                   §

                         THIRD AMENDED DOCKET CONTROL ORDER

          Before the Court is the parties’ Joint Motion for Entry of Amended Docket Control

  Order, Dkt. No. 114. The motion is GRANTED, and the following schedule of deadlines shall

  be in effect:

  Original Date        Modified Date        Task
                       October 21, 2019     *Jury Selection – in Marshall, Texas, before Judge
                                            William C. Bryson
                       September 30, 2019   *Pretrial Conference – in Washington, D.C., before
                                            Judge William C. Bryson
  July 16, 2019        September 23, 2019   *Notify Court of Agreements Reached during Meet and
                                            Confer

                                            The parties are ordered to meet and confer on any
                                            outstanding objections or motions in limine. The parties
                                            shall advise the Court of any agreements reached no
                                            later than 1:00pm CST three (3) business days before the
                                            pretrial conference.
  July 15, 2019        September 20, 2019   *File Joint Pretrial Order, Joint Proposed Jury
                                            Instructions, Joint Proposed Verdict Form, Responses to
                                            Motions in Limine, Updated Exhibit Lists, Updated
                                            Witness Lists, and Updated Deposition Designations
  July 8, 2019         September 6, 2019    File Motions in Limine

                                            The parties shall limit their motions in limine to issues
                                            that if improperly introduced at trial would be so

                                                   1
Case 2:17-cv-00495-WCB-RSP Document 116 Filed 01/09/19 Page 2 of 3 PageID #: 4699




                                         prejudicial that the Court could not alleviate the
                                         prejudice by giving appropriate instructions to the jury.
  July 8, 2019     September 6, 2019     *File Notice of Request for Daily Transcript or Real
                                         Time Reporting

                                         If the daily transcript or real time reporting of court
                                         proceedings is requested for trial, the party or parties
                                         making said request shall file a notice with the Court and
                                         e-mail the Court Reporter, Shelly Holmes, at
                                         shelly_holmes@txed.uscourts.gov
  July 3, 2019     September 2, 2019     Serve Objections to Rebuttal Pretrial Disclosures
  June 19, 2019    August 19, 2019       Serve Objections to Pretrial Disclosures; and Serve
                                         Rebuttal Pretrial Disclosures
  June 12, 2019    August 12, 2019       Serve Pretrial Disclosures (Witness List, Deposition
                                         Designations, and Exhibit List) by the Party with the
                                         Burden of Proof
  May 22, 2019     July 22, 2019         *File Dispositive Motions

                                         No dispositive motion may be filed after this date
                                         without leave of the Court.

                                         Motions shall comply with Local Rule CV-56 and Local
                                         Rule CV-7. Motions to extend page limits will only be
                                         granted in exceptional circumstances. Exceptional
                                         circumstances require more than agreement among the
                                         parties.
  May 22, 2019     July 22, 2019         *File Motions to Strike Expert Testimony (including
                                         Daubert motions)

                                         No motion to strike expert testimony (including a
                                         Daubert motion) may be filed after this date without
                                         leave of the Court.
  May 8, 2019      July 8, 2019          Deadline to Complete Expert Discovery
  April 3, 2019    June 3, 2019          Serve Disclosures for Rebuttal Expert Witnesses
  February 20,     April 22, 2019        Serve Disclosures for Expert Witnesses by the Party
  2019                                   with the Burden of Proof
  January 23,      March 25, 2019        Deadline to Complete Fact Discovery and File Motions
  2019                                   to Compel Discovery
  January 23,      March 25, 2019        Deadline to Complete Mediation
  2019
                                         The parties are responsible for ensuring that a mediation
                                         report is filed no later than 5 days after the conclusion of
                                         mediation.

  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                                2
Case 2:17-cv-00495-WCB-RSP Document 116 Filed 01/09/19 Page 3 of 3 PageID #: 4700




        IT IS SO ORDERED.

        SIGNED this 9th day of January, 2019.




                                           _____________________________
                                           WILLIAM C. BRYSON
                                           UNITED STATES CIRCUIT JUDGE




                                                3
